Terry, C. J. delivered the opinion of the Court
Baldwin, J. concurring.
There is no error in the judgment. The insolvent proceedings constituted no bar to plaintiff’s claim, for the reason that defendants’ schedule contained no sufficient description of plaintiff’s demand.
The payment of Gallagher’s judgment operated to extinguish the prior lien, and the fact that the judgment debtor took a transfer of the certificate of sale and a Sheriff’s deed, instead of a certificate of redemption, could not operate to divest plaintiff’s lien.
Judgment affirmed.